Citation Nr: 0126517	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
status post cervical fusion C4-5 with chronic right C5 
radiculopathy and mild degenerative spondylosis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the RO that increased 
the veteran's rating for service-connected status post 
cervical fusion C4-5 with chronic right C5 radiculopathy and 
mild degenerative spondylosis from 10 to 20 percent.


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Thereafter, on August 
29, 2001, VA promulgated regulations to implement the new 
law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA is also required to 
afford a claimant a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In the present case, the veteran has testified that the 
disability here in question has worsened since the time of 
his last VA compensation examination in April 2000.  
Consequently, he should be re-examined.  See 38 C.F.R. 
§ 3.327(a) (2001) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should 
have scheduled the appellant for another examination under 
circumstances where he complained of increased disability two 
years after his last examination).  A remand is therefore 
required.  38 C.F.R. § 19.9 (2001).

A remand is also required so that efforts can be undertaken 
to procure additional evidence pertinent to the veteran's 
claim.  The record indicates that the veteran began receiving 
VA treatment in March 1995, and that he has recently been 
seen at the VA Medical Center (VAMC) in Montgomery, Alabama 
about once per month.  The claims file does not contain any 
records of VA treatment dated prior to August 1997, however, 
or subsequent to October 2000.  Neither does the file contain 
any records from Sacred Heart Hospital in Pensacola, Florida, 
where the veteran was initially treated for the injury to his 
cervical spine in July 1993; the report of the magnetic 
resonance imaging (MRI) of his cervical spine that he 
underwent at a VA facility in October 1997; or the report of 
a VA fee-basis "scan" of his cervical spine that he 
reportedly underwent sometime subsequent to April 2000.  VA 
is required to assist him in obtaining these records under 
the VCAA.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
file.  The RO should contact the veteran 
and ask him to provide a list containing 
the names of all medical care providers 
who have treated him for the disability 
of his cervical spine.  He should also 
be asked to provide the addresses of 
those care providers and the approximate 
dates of treatment.  After the RO has 
received this information, and after the 
veteran has executed any necessary 
releases, the RO should make reasonable 
efforts to obtain any records of 
relevant treatment that have not already 
been associated with the claims file.  
The RO's efforts should include efforts 
to obtain copies of any relevant records 
of VA treatment that have not already 
been associated with the file, to 
include any records reflecting relevant 
VA treatment the veteran may have 
received prior to August 1997 and 
subsequent to October 2000.  The RO's 
efforts should also include efforts to 
obtain any relevant records of treatment 
from Sacred Heart Hospital in Pensacola, 
Florida; the report of the MRI the 
veteran underwent at VA in October 1997; 
and the report of the VA fee-basis 
"scan" that he underwent sometime 
subsequent to April 2000.  The RO should 
continue efforts to obtain any pertinent 
Federal records until they are procured, 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain the records 
would be futile.  With regard to non-
Federal sources, the RO should make an 
initial request for the records from 
those sources and, if the records are 
not received, at least one follow-up 
request, unless the response to the 
initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If the RO is unable to 
obtain any of the evidence sought, the 
RO should notify the veteran of that 
fact; identify the records that it is 
unable to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim, 
to include notice that VA will decide 
the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to procure.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for an examination 
of his cervical spine.  The examiner 
should review the claims file, and 
should indicate in the report of the 
examination that the claims file has 
been reviewed.  All indicated testing 
should be conducted. The examiner should 
fully describe any surgical scars 
identified in the vicinity of the 
cervical spine, and should indicate 
whether there is any evidence that the 
scars are poorly nourished with repeated 
ulceration, tender and painful on 
objective demonstration, or otherwise 
causative of limitation of function.  
The examiner should also indicate 
whether the veteran has intervertebral 
disc syndrome affecting the cervical 
spine.  If the veteran does have 
intervertebral disc syndrome, the 
examiner should indicate the frequency 
with which the veteran experiences 
attacks attributable to that condition, 
and should note whether the condition is 
manifested by persistent symptoms 
compatible with neuropathy with 
characteristic pain, demonstrable muscle 
spasm, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  Whether or not intervertebral 
disc syndrome is present, the examiner 
should conduct range of motion studies 
on the cervical spine.  The examiner 
should first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall disability picture, in terms of 
limited motion, and including weakness, 
excess fatigability, incoordination, 
and/or pain due to repeated use or 
flare-ups, is best equated with (a) 
slight, (b) moderate, or (c) severe 
limitation of motion in the cervical 
spine, or (a) mild, (b) moderate, (c) 
severe, or (d) pronounced intervertebral 
disc syndrome.  A complete rationale for 
all opinions should be provided.

4.  After all required notice and 
development have been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he is notified by the 
RO; however, he is advised that failure to report for a 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2001).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


